1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERCIA,                         2:20-cr-00156-RFB-DJA
10
                        Plaintiff,                 UNOPPOSED MOTION TO
11   vs.                                         ALLOW PRETRIAL-APPROVED
12
                                                         TRAVEL
     ADALI ARNULFO ESCALANTE-
13   TRUJILLO, et al.,
14
                        Defendants.
15

16
           Certification: This motion is timely filed.
17

18         Comes now the defendant, Pedro Montalvo, by and through his counsel
19
     of record, William Brown, of BROWN MISHLER, PLLC, and hereby moves
20
     this Court for an order allowing pretrial-approved travel outside Nevada.
21

22   This request is based on the Points and Authorities attached hereto.
23
           Dated: June 29, 2021                  By /s/ William H. Brown
24                                               WILLIAM H. BROWN
25                                               Attorney for Pedro Montalvo

26

27

28




                                             1
1
                               MEMORANDUM OF
                            POINTS AND AUTHORITIES
2

3          Defendant Pedro Montalvo’s pretrial release conditions do not allow

4    him to travel outside Nevada, but he regularly travels to California for court
5
     approved child visitation. To save time and avoid piecemeal travel requests
6

7    going forward, Mr. Montavlo asks that the Court modify his pretrial release
8
     conditions such that Mr. Montalvo be allowed to travel outside Nevada with
9
     the prior approval of pretrial services.
10

11         The defense has communicated with Mr. Montalvo’s Pretrial Services
12
     Officer, and the government, and neither opposes this request.
13

14          Dated: June 29, 2021                    By /s/ William H. Brown
                                                    WILLIAM H. BROWN
15                                                  Attorney for Pedro Montalvo
16

17
                    CERTIFICATE OF ELECTRONIC SERVICE
18
           The undersigned hereby certifies that he is an employee of BROWN
19
     MISHLER, PLLC, and is a person of such age and discretion as to be
20   competent to serve papers, and that on June 29, 2021 he served an electronic
     copy of the above and foregoing UNOPPOSED MOTION TO ALLOW TO
21
     ALLOW PRETRIAL-APPROVED TRAVEL by electronic service (ECF)
22

23                                                  /s/ William Brown
                                                    Employee of BROWN MISHLER,
24
                                                    PLLC
25

26

27

28




                                                2
1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERCIA,                      2:20-cr-00156-RFB-DJA
10
                         Plaintiff,                    ______________
                                                       [PROPOSED]
11   vs.                                        ORDER ALLOWING PRETRIAL-
12
                                                    APPROVED TRAVEL
     ADALI ARNULFO ESCALANTE-
13   TRUJILLO, et al.,
14
                         Defendants.
15

16

17
           Having considered defendant Pedro Montalvo’s unopposed motion to
18
     allow pretrial-approved travel, it is hereby ordered that the motion is
19

20   granted, and Mr. Montalvo’s pretrial release conditions are hereby modified
21
     such that Mr. Montalvo may travel outside Nevada with the prior approval of
22

23
     his Pretrial Officer.

24                     30 2021
           Dated: June __,               ____________________________________
25
                                         RICHARD F. BOULWARE, II
                                         UNITED STATES DISTRICT JUDGE
26

27

28




                                            1
